REASONS FOR ALLOWANCE
Application Status
This action is responsive to the claims filed 7/26/2022.
Claims 1-5 and 7-21 are currently pending. 
Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.
The following is an Examiner’s statement of reasons for allowance of claim 1: the prior art has been found to disclose related liners for fluid containers (e.g. see previous office action and prior art made of record); however, the prior art fails to disclose a liner for a fluid container comprising: a side wall defining a fluid-containing portion and an open end; a flange extending outwardly from the side wall; and a tab that extends outwardly from the flange, the tab comprises a three-dimensional surface pattern to assist an operator in grasping the tab; wherein the side wall includes a flexible material that enables the liner to stand self- supported on a horizontal surface yet collapse as fluid within the liner is withdrawn through the open end.
Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731